
	
		II
		110th CONGRESS
		1st Session
		S. 2314
		IN THE SENATE OF THE UNITED STATES
		
			November 6, 2007
			Mr. Salazar (for
			 himself, Mr. Inhofe, and
			 Mr. Tester) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  geothermal heat pump systems eligible for the energy credit and the residential
		  energy efficient property credit, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Geothermal Heat Pump Development Act
			 of 2007.
		2.Energy credit for
			 geothermal heat pump systems
			(a)In
			 generalSubparagraph (A) of
			 section
			 48(a)(3) of the Internal Revenue Code of 1986 is amended by
			 striking or at the end of clause (iii), by inserting
			 or at the end of clause (iv), and by adding at the end the
			 following new clause:
				
					(v)equipment which
				uses the ground or ground water as a thermal energy source to heat a structure
				or as a thermal energy sink to cool a
				structure,
					.
			(b)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			3.Residential
			 energy efficient property credit for geothermal heat pump systems
			(a)In
			 generalSubsection (a) of
			 section
			 25D of the Internal Revenue Code of 1986 is amended by striking
			 and at the end of paragraph (2), by striking the period at the
			 end of paragraph (3) and inserting , and, and by adding at the
			 end the following new paragraph:
				
					(4)30 percent of the
				qualified geothermal heat pump property expenditures made by the taxpayer
				during the taxable
				year.
					.
			(b)Qualified
			 geothermal heat Pump property expendituresSubsection (d) of
			 section 25D of such Code is amended by adding at the end the following new
			 paragraph:
				
					(4)Qualified
				geothermal heat pump property expenditures
						(A)In
				generalThe term qualified geothermal heat pump property
				expenditures means an expenditure for qualified geothermal heat pump
				property installed on or in connection with a dwelling unit located in the
				United States and used as a principal residence (within the meaning of section
				121) by the taxpayer.
						(B)Qualified
				geothermal heat pump propertyThe term qualified
				geothermal heat pump property means any equipment which—
							(i)uses the ground or ground water as a
				thermal energy source to heat the dwelling unit referred to in subparagraph (A)
				or as a thermal energy sink to cool such dwelling unit, and
							(ii)meets the requirements of the Energy Star
				program which are in effect at the time that the expenditure for such equipment
				is
				made.
							.
			(c)Maximum credit
			 limitationParagraph (1) of section 25D(b) of such Code is
			 amended by striking and at the end of subparagraph (B), by
			 striking the period at the end of subparagraph (C) and inserting ,
			 and, and by adding at the end the following new subparagraph:
				
					(D)$2,000 with
				respect to any qualified geothermal heat pump property
				expenditures.
					.
			(d)Coordination with
			 credit for nonbusiness energy propertySubsection (b) of section
			 25D of such Code is amended by adding at the end the following new
			 paragraph:
				
					(3)Denial of double
				benefit for geothermal heat pumpsThe credit allowed under
				subsection (a) (determined without regard to this paragraph and subsection (c))
				with respect to any qualified geothermal heat pump property expenditures shall
				be reduced by the amount of any credit allowed under section 25C with respect
				to such
				expenditures.
					.
			(e)Credit allowed
			 against alternative minimum tax
				(1)In
			 generalSection 25D(b) of such Code, as amended by subsection
			 (c), is amended by adding at the end the following new paragraph:
					
						(3)Qualified
				geothermal heat pump property expenditure credit allowed against alternative
				minimum taxIn the case of a taxable year to which section
				26(b)(2) does not apply, the credit allowed under subsection (a)(4) for the
				taxable year shall not exceed the excess of—
							(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
							(B)the sum of the
				credits allowable under this subpart (other than subsection (a)(4)) and section
				27 for the taxable
				year.
							.
				(2)Conforming
			 amendments
					(A)Subsection (c) of
			 section 25D of such Code is amended—
						(i)by
			 inserting paragraphs (1), (2), and (3) of  before
			 subsection (a) both places it appears in paragraph (2),
			 and
						(ii)by
			 adding at the end the following new paragraph:
							
								(3)Carryforward of
				unused qualified geothermal heat pump property expenditure
				creditIn the case of a taxable year to which section 26(b)(2)
				does not apply, if the credit allowable under subsection (a)(4) for any taxable
				year exceeds the limitation imposed by subsection (b)(3) for such taxable year,
				such excess shall be carried to the succeeding taxable year and added to the
				credit allowable under subsection (a)(4) for such succeeding taxable
				year.
								.
						(B)Section
			 23(b)(4)(B) of such Code is amended by inserting and section
			 25D(a)(4) after this section.
					(C)Section
			 24(b)(3)(B) of such Code is amended by striking sections 23 and
			 25B and inserting sections 23, 25B, and
			 25D(a)(4).
					(D)Section 26(a)(1)
			 of such Code is amended by striking and 25B and inserting
			 25B, and 25D(a)(4).
					(f)Effective
			 dateThe amendments made by this section shall apply to
			 expenditures made after the date of the enactment of this Act.
			4.3-year
			 accelerated depreciation period for geothermal heat pump systems
			(a)In
			 generalSubparagraph (A) of section 168(e)(3) of the Internal
			 Revenue Code of 1986 is amended by striking and at the end of
			 clause (ii), by striking the period at the end of clause (iii) and inserting
			 , and, and by adding at the end the following new clause:
				
					(iv)any property
				which is described in clause (v) of section
				48(a)(3)(A).
					.
			(b)Conforming
			 amendmentSubclause (I) of section 168(e)(3)(B)(vi) of such Code
			 is amended by inserting clause (i), (ii), (iii), or (iv) of
			 before subparagraph (A).
			(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
			
